Frazer, J.
The overruling of a motion to quash the indictment presents the only question in this record. It was charged that the defendant, “ on, &c., at, &c., did unlawfully cut down and remove, on and from land belonging to M. S., in said county, one tree of the value of fifty cents, the property of M. S., without having a license so to do from said M. S., or any other competent authority.”
The objection made to the indictment is, that it did not describe the lands upon which the trespass was committed, and is therefore not sufficiently certain. No direct authority is cited in support of the objection, and the approved precedents, strong evidence of what the law is, found in Archibald and Wharton, do not sustain it.
The judgment is affirmed, with costs.